DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) filed on 11/23/2021 is being considered in the examination of this application. 
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 4, 15, 23, 28 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Duru (US 10464671 B2), in view of Klima (US 20030197089 A1).
7.	Regarding Claim 1, Duru discloses a device for propelling a passenger (Abstract and FIG. 3 discloses a device for propelling a passenger 17), said device comprising: 
a body including a platform comprising surfaces configured to receive a respective the foot or shoe of said passenger (FIG. 3 illustrates a body including a platform 32 comprising of surfaces 15/16 configured to receive a respective foot or shoe of said passenger as supported by Col. 18, lines 8-13, Col. 24, lines 26-27, line 66 - Col. 25, line 1 and Col. 33, lines 36-39 as seen in FIGS. 7 and 20); and
 a thrust unit including a first thruster (thrust unit 30/31 including thrusters 34/35 as seen in FIG. 3), wherein: 
said body of the device comprises support means of the thrust unit cooperating with the platform and being arranged to support said thrust unit (Col. 33, lines 9-23 discloses support means 200 of the thrust unit cooperating with platform 32 and arranged to support to the thrust unit 30/31 as seen in FIGS. 3 and 20), and 
said body and said thrust unit are arranged so that the surface of the platform is positioned on opposite sides of the thrust unit (the arrangement of the body and thrust unit 30/31 are arranged such that the surface of platform 32 is positioned on opposite sides of thrust unit 30/31 as seen in FIG. 3)
Duru silent regarding a turbojet and the thrust unit being disposed inboard with respect to the platform relative to the surfaces.
Klima discloses a personal aircraft device (Abstract, paras. [0062]-[0065], [0097]-[0100]; personal aircraft device 1210 as seen in FIGS. 25-26), comprising:
 a body including a platform comprising a surface configured to receive a passenger (a body comprising a platform 1212 comprising surface 1234 configured to receive a passenger), a thrust unit including a turbojet (a thrust unit 1238/1240/1242 which comprises of a turbojet 1238); wherein: 
(thrust unit 1238/1240/1242 disposed on an opposite side of the platform 1212 and disposed centrally (i.e. inboard) relative to surface 1234 as seen in FIGS. 25-26).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the modify the invention of Duru to use the arrangement of Klima, as a known arrangement of a thrust unit and platform surface for the purpose of increasing the performance of a device for propelling a passenger (Klima para. [0025]).
8.	Regarding Claim 4, modified Duru (see Duru) discloses the device according to claim 1, wherein the body of said device comprises projecting means arranged to prevent any shock or direct contact between the ground and the thrust unit device of the device (Col. 24, line 61 - Col. 25, line 11 discloses projecting means 33 is arranged and able to prevent any shock or direct contract between the ground and the thrust unit of the device as seen in FIGS. 3 and 20). 
9.	Regarding Claim 15, modified Duru (see Duru) discloses the device according to claim 1, comprising a man/machine interface of instructions translating a gesture of the passenger into an instruction (Col. 28, lines 54-66 discloses a man/machine interface defined as a controller configured to translate a gesture of the passenger into instructions as seen in FIG. 14), and generating a power command of the thrust unit based on said produced instruction (the electrical interface between the controller and the device via a wire which allows for the processing of produced instructions including an accelerator 141 and an extrusion 142 for generating a power command of thrusters 34/35 of thrust unit 30/31 based on instructions from passenger 17).
10.	Regarding Claim 23, Duru discloses a device for propelling a passenger (Duru Abstract and FIG. 3 discloses a device for propelling a passenger 17), said device comprising:
(FIG. 3 illustrates a body including a platform 32 for accommodating passenger 17); and
	a thrust unit (30/31) including a first thruster (34), wherein:
	said body of the device comprises support means of the thrust unit cooperating with the platform and being arranged to support said thrust unit (Col. 33, lines 9-23 discloses support means 200 of the thrust unit 30/31 cooperating with platform 32 and arranged to support to the thrust unit 30/31as seen in FIGS. 3 and 20), and
	said body and said thrust unit are arranged so that the platform includes footrests positioned relative the thrust unit (footrests 15/16 on platform 32 relative to the thrust unit 30/31 as seen in FIG. 3).
	Duru is silent regarding the thrust unit is disposed inboard with respect to the platform.
Klima discloses a personal aircraft device (Abstract, paras. [0062]-[0065], [0097]-[0100]; personal aircraft device 1210 as seen in FIGS. 25-26), comprising:
 a body including a platform comprising a surface configured to accommodate a passenger (a body comprising a platform 1212 comprising surface 1234 configured to accommodate a passenger), a thrust unit including a turbojet (a thrust unit 1238/1240/1242 which comprises of a turbojet 1238); wherein: 
said body and thrust unit arranged so that the surface of the platform is positioned on an opposite side of the thrust unit such that the thrust unit is disposed inboard with respect to the platform relative to the surface (thrust unit 1238/1240/1242 disposed on an opposite side of the platform 1212 and disposed centrally (i.e. inboard) relative to surface 1234 as seen in FIGS. 25-26).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the modify the invention of Duru to use the arrangement of Klima, as a known arrangement of a thrust unit and platform surface for the purpose of increasing the performance 
11.	Regarding Claim 28, modified Duru discloses (see Duru) the device according to claim 23, wherein the body of said device comprises projecting means arranged to prevent any shock or direct contact between the ground and the thrust unit device of the device (Col. 24, line 61 - Col. 25, line 11 discloses projecting means 33 is arranged and able to prevent any shock or direct contract between the ground and the thrust unit of the device as seen in FIGS. 3 and 20).  
12.	Regarding Claim 33, modified Duru discloses (see Duru) the device according to claim 23, comprising a man/machine interface of instructions translating a gesture of the passenger into an instruction (Col. 28, lines 54-66 discloses a man/machine interface defined as a controller configured to translate a gesture of the passenger into instructions as seen in FIG. 14), and generating a power command of the thrust unit based on said produced instruction (the electrical interface between the controller and the device via a wire which allows for the processing of produced instructions including an accelerator 141 and an extrusion 142 for generating a power command of thrusters 34/35 of thrust unit 30/31 based on instructions from passenger 17).


13.	Claims 10, 16, 30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Duru (US 10464671 B2) and Klima (US 20030197089 A1) as applied to Claims 1 and 23 above, and further in view of Ishiba (US 6969027 B2).
14.	Regarding Claim 10, modified Duru discloses the device according to claim 1.
	Modified Duru is silent regarding a fairing.
	Ishiba discloses a vertical takeoff and landing apparatus (Ishiba Abstract and FIG. 1) including a fairing (1) integral with or attached to the platform (1a) and arranged to prevent any contact between (Col. 7, lines 53-62 discloses a thrust unit comprising of main turbine 33 and propellers 34, and FIG. 1 illustrates the arrangement of fairing 1 with respect to passenger 30 such that contact between the thrust unit and the passenger 30 is prevented).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Duru as taught by Ishiba such that a fairing, cooperating with the platform or constituting with said platform a single physical entity, arranged to prevent any contact between the thrust unit and the passenger. Such addition would enhance the invention by providing an arrangement so as to allow the passenger to safely control the device from a position appropriately placed away from the thrusters such that the thrust generated would not jeopardize the safety of the passenger. 
15.	Regarding Claim 16, modified Duru discloses the device according to claim 15. 
	Modified Duru is silent regarding an attitude and/or trajectory sensor. 
Ishiba discloses a vertical takeoff and landing apparatus (Ishiba Abstract and FIG. 1), including wherein the power command is generated further based on an attitude and/or trajectory of the device (Col. 8, lines 34-51 and FIG. 15 disclose a control unit 7 comprising of an attitude sensor 7c in communication with a control stick, central controller, power control unit and propulsion device as such achieving the power command is generated further based on the attitude of the device).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Duru as taught by Ishiba such that the power command is generated further based on an attitude and/or trajectory of the device. Such addition would enhance the invention by providing means for allowing the passenger to ascertain the orientation of device in flight and command instructions to the thrusters for repositioning the device as deemed necessary. 
16.	Regarding Claim 30, modified Duru discloses the device according to claim 23.

	Ishiba discloses a vertical takeoff and landing apparatus (Ishiba Abstract and FIG. 1) including a fairing (1) integral with or attached to the platform (1a) and arranged to prevent any contact between the thrust unit and the passenger (Col. 7, lines 53-62 discloses a thrust unit comprising of main turbine 33 and propellers 34, and FIG. 1 illustrates the arrangement of fairing 1 with respect to passenger 30 such that contact between the thrust unit and the passenger 30 is prevented).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Duru as taught by Ishiba such that a fairing, cooperating with the platform or constituting with said platform a single physical entity, arranged to prevent any contact between the thrust unit and the passenger. Such addition would enhance the invention by providing an arrangement so as to allow the passenger to safely control the device from a position appropriately placed away from the thrusters such that the thrust generated would not jeopardize the safety of the passenger. 
17.	Regarding Claim 34, modified Duru discloses the device according to claim 33.
	Modified Duru is silent regarding an attitude and/or trajectory sensor. 
Ishiba discloses a vertical takeoff and landing apparatus (Ishiba Abstract and FIG. 1), including wherein the power command is generated further based on an attitude and/or trajectory of the device (Col. 8, lines 34-51 and FIG. 15 disclose a control unit 7 comprising of an attitude sensor 7c in communication with a control stick, central controller, power control unit and propulsion device as such achieving the power command is generated further based on the attitude of the device).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Duru as taught by Ishiba such that the power command is generated further based on an attitude and/or trajectory of the device. Such addition would enhance the invention by providing means for allowing the passenger to ascertain the orientation . 

18.	Claims 12 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Duru (US 10464671 B2) and Klima (US 20030197089 A1) as applied to Claims 1 and 23 above, and further in view of Kawai (US 20030080242 A1).
19.	Regarding Claim 12, modified Duru discloses the device according to claim 1.
	Modified Duru is silent regarding course-correction secondary thrusters and/or attitude-correction secondary thrusters. 
	Kawai discloses a vertical takeoff and landing aircraft (Kawai Abstract and FIG. 1) including the thrust unit (para. [0048] discloses a thrust unit comprising core engines 3, tilt fan engines 4 as seen in FIG. 1) also comprises course-correction secondary thrusters (paras. [0016] and [0018] discloses the ability to rotate tilt fan engines 4 in all directions and thereby achieving course-correction secondary thrusters).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Duru as taught by Kawai such that the thrust unit also comprises course-correction secondary thrusters. Such addition would enhance the invention by providing means so as to allow the passenger to maneuver the device in all directions during flight.
20.	Regarding Claim 32, modified Duru discloses the device according to claim 23, 
Modified Duru is silent regarding course-correction secondary thrusters and/or attitude-correction secondary thrusters. 
	Kawai discloses a vertical takeoff and landing aircraft (Kawai Abstract and FIG. 1) including the thrust unit (para. [0048] discloses a thrust unit comprising core engines 3, tilt fan engines 4 as seen in FIG. 1) also comprises course-correction secondary thrusters (paras. [0016] and [0018] discloses the ability to rotate tilt fan engines 4 in all directions and thereby achieving course-correction secondary thrusters).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Duru as taught by Kawai such that the thrust unit also comprises course-correction secondary thrusters. Such addition would enhance the invention by providing means so as to allow the passenger to maneuver the device in all directions during flight.

Allowable Subject Matter
Claims 2, 7-8 and 24-26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed on 11/23/2021 with respect to the rejection(s) of claim(s) 1 and 23 under 35 U.S.C. USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Klima (US 20030197089 A1). 
After further consideration of the prior art, in particular the disclosure of Duru (US 10464671 B2) relied upon for the non-final rejection mailed on 09/22/2021 with respect to the claims filed on 06/28/2021 as well as the current claims, filed on 11/23/202, the examiner has made an assessment that Duru does in fact disclose the various surfaces of the platform that are configured to receive a respective foot/shoe of the passenger as required per claim 1. Therefore, the previous statement regarding Duru being silent to such features is now considered withdrawn in light of the recent findings. This can be found in Col. 33, lines 36-39 as illustrated FIGS. 7 and 20 and discussed above. However, 






















Prior Art
The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
Hiller (US 2943816 A) discloses a dive for propelling a passenger including an inboard turbo jet.
De Temple (US 3034746 A) discloses a device for propelling a passenger comprising a thrust unit on an opposing side of the platform as well as being inboard relative to footrests.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.

/A.Y.S./
Examiner, Art Unit 3642

	
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642